WARRANT PURCHASE AGREEMENT

This WARRANT PURCHASE AGREEMENT (this “Agreement”) is entered into as of
February 3, 2011, by and between Allied World Assurance Company Holdings, Ltd, a
company organized and existing under the laws of Bermuda (the “Company”), and
American International Group, Inc., a Delaware corporation (“Seller”).

R E C I T A L S:

WHEREAS, Seller owns a warrant (the “Warrant”) that was originally issued by the
Company to Seller on November 21, 2001, entitling Seller to purchase a total of
2,000,000 common shares, par value $0.03 per share, of the Company (such number
reflects a 1 for 3 reverse stock split effected on July 7, 2006 (the “Stock
Combination”));

WHEREAS, in connection with a scheme of arrangement under Bermuda law by which
the Company became a direct, wholly-owned subsidiary of Allied World Assurance
Company Holdings, AG, a Swiss corporation (“Allied World Switzerland”) (the
“Redomestication”), the Company, pursuant to the terms of a Warrant Assignment
and Assumption Agreement, dated December 1, 2010, by and between Allied World
Switzerland and the Company (the “Warrant Assumption Agreement”), assigned,
transferred, conveyed and delivered all of its rights and obligations under the
Warrant to Allied World Switzerland, and Allied World Switzerland agreed to
assume and to pay and perform all liabilities and obligations of the Company
accruing under the Warrant;

WHEREAS, in accordance with the terms of the Warrant and the Warrant Assumption
Agreement, the Warrant is currently exercisable by Seller in exchange for
2,000,000 registered shares, par value of CHF 15.00 per share, of Allied World
Switzerland (the “Warrant Shares”), at an exercise price of $34.20 (such price
reflects the Stock Combination) for each Warrant Share purchased upon exercise;
and

WHEREAS, on the terms and subject to the conditions of this Agreement, the
Company desires to purchase from Seller the Warrant, and Seller desires to have
purchased by the Company the Warrant, for the consideration set forth below.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein contained, and intending to be legally bound hereby, the
Company and Seller hereby agree as follows:

Article I.

PURCHASE OF THE WARRANT

1.1. Purchase. As of the Closing (as hereinafter defined), upon the terms and
subject to the conditions of this Agreement, Seller will sell, transfer, convey,
assign and deliver to the Company, and the Company will purchase, acquire and
accept from Seller, the Warrant, free and clear of any and all Liens (as
hereinafter defined). Seller acknowledges and agrees that, at the Closing,
(i) Seller shall have no further rights under and shall not be able to exercise
the Warrant and (ii) Seller shall cease to be a party to, and shall no longer
have any rights under, the Registration Rights Agreement, dated as of July 17,
2006, by and among the Company, the Seller and certain other shareholders of the
Company (the “Registration Rights Agreement”), which Registration Rights
Agreement was assumed by Allied World Switzerland in connection with the
Redomestication pursuant to an Assignment and Assumption Agreement, dated
December 1, 2010, by and between Allied World Switzerland and the Company.

1.2. Closing. The closing of the purchase of the Warrant under this Agreement
(the “Closing”) shall take place simultaneously with the signing of this
Agreement at the offices of Willkie Farr & Gallagher LLP, 787 Seventh Avenue,
New York, NY. At the Closing, (i) the Company shall pay to Seller for the
Warrant, an amount equal to the product of (a) 2,000,000 multiplied by (b) the
difference between (x) U.S. $61.01 and (y) U.S. $34.20, or FIFTY THREE MILLION
SIX HUNDRED TWENTY THOUSAND DOLLARS ($53,620,000.00) (the “Sale Price”), by wire
transfer of immediately available funds to the account specified in writing in
Schedule 1.2 hereto (the “Seller’s Account”) and (ii) upon receipt of
confirmation that the Sale Price is in the Seller’s Account, Seller shall
deliver to the Company the original certificate representing the Warrant being
purchased hereunder duly endorsed for transfer or accompanied by an appropriate
transfer instrument duly executed in blank. The Company and Seller hereby agree
that the purchase of the Warrant by the Company in accordance with the terms of
this Agreement fully complies with the transfer provisions of the Warrant, to
the extent applicable.

1.3 Transfer Taxes. Seller will pay, and will indemnify and hold harmless the
Company from and against, any and all stamp taxes, stock transfer taxes or other
similar taxes, and any and all penalties, additions to tax and interest
attributable to any such taxes, imposed on the purchase of the Warrant
(collectively, “Transfer Taxes”), and any and all costs and expenses with
respect to the Transfer Taxes. Seller will prepare and timely file all necessary
tax returns and other documentation with respect to the Transfer Taxes and shall
timely pay the Transfer Taxes to the applicable taxing authorities.

Article II.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As of the date hereof, the Company represents and warrants to Seller as follows:

2.1. Organization. The Company is an exempted company duly organized, validly
existing and in good standing under the laws of Bermuda.

2.2. Authorization. The Company has the absolute and unrestricted right, power,
capacity (legal or otherwise) to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action by the
Company and no other corporate actions on the part of the Company are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby.

2.3. Validity. This Agreement has been duly and validly executed by the Company
and constitutes a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.

2.4. No Violation. The execution, delivery and performance by the Company of
this Agreement do not, and the consummation by the Company of the transactions
contemplated hereby will not, (i) violate or conflict with any provision of the
Company’s memorandum of association or bye-laws; (ii) violate any provision of
any statute, law, code, ordinance, treaty, policy, judgment, order, injunction,
decree, rule, consent, writ, determination, arbitration award, rule or
regulation (collectively, “Laws”) of or by any federal, state, foreign or other
governmental or public body, agency or authority, or subdivision thereof,
instrumentality, subdivision, court, administrative agency, commission, official
or other authority of the United States, Bermuda or any other country or any
state, province, prefect, municipality, locality or other government or
political subdivision thereof, or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority (collectively, “Governmental or Regulatory
Entity”), applicable to the Company, Allied World Switzerland or any of their
respective properties or assets; or (iii) violate, conflict with, result in a
breach of or the loss of any benefit under, constitute (with due notice or lapse
of time or both) a default under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by or
rights or obligations under, any of the terms, conditions or provisions of any
contract, note, bond, lease, loan agreement, mortgage, security agreement,
indenture, deed or trust, license, agreement or instrument to which the Company
or Allied World Switzerland is a party or by which it is bound or to which any
of their respective properties, assets or business is subject.

2.5. Approvals or Consents. No consents, authorizations, waivers, filings,
registrations or approvals are required in connection with the execution and
delivery of this Agreement by the Company, the consummation of the transactions
contemplated hereby or the performance by the Company of its obligations
hereunder.

2.6. Disclosure. None of the officers of the Company identified on Schedule 2.6
hereto believes that he or she is in possession of any material non-public
information about the Company or Allied World Switzerland which has not
otherwise been disclosed to Seller.

2.7. No Litigation. There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of the Company, threatened against
the Company or Allied World Switzerland which could reasonably be expected in
any manner to challenge or seek to prevent, enjoin, alter or materially delay
any of the transactions contemplated by this Agreement.

2.8. No Other Representations or Warranties. Except for the representations and
warranties contained in this Agreement, neither the Company nor any other person
on behalf of the Company makes any other express or implied representation or
warranty with respect to the Company or Allied World Switzerland or with respect
to any other information provided by or on behalf of the Company or Allied World
Switzerland.

Article III.

REPRESENTATIONS AND WARRANTIES OF SELLER

As of the date hereof, Seller represents, warrants and agrees with the Company
as follows:

3.1. Organization. Seller is duly organized, validly existing, and in good
standing under the laws of the State of Delaware.

3.2. Ownership of Warrant. Seller is the sole record, legal and beneficial owner
of the Warrant. The Warrant has not been exercised, in whole or in part. There
are no (a) securities convertible into or exchangeable for the Warrant (other
than pursuant to the exercise of the Warrant itself) or any of the Warrant
Shares; (b) options, warrants or other rights to purchase or subscribe for the
Warrant or any of the Warrant Shares; or (c) contracts, commitments, agreements,
understandings or arrangements of any kind (contingent or otherwise) relating to
the issuance, sale or transfer of the Warrant or any of the Warrant Shares,
other than the Registration Rights Agreement.

3.3. Title. Seller has, and the Company will receive, good and marketable title
to the Warrant, free and clear of any and all liens, security interests,
mortgages, rights of first refusal, agreements, limitation on voting rights,
restrictions, levies, claims, pledges, equities, options, contracts assessments,
conditional sale agreements, charges and other encumbrances or interests of any
nature whatsoever, including, without limitation, voting trusts or agreements or
proxies (collectively, “Liens”) excluding any Liens created by the Registration
Rights Agreement or applicable securities laws.

3.4. Authorization. Seller has the absolute and unrestricted right, power,
capacity (legal or otherwise) and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action by Seller and no other corporate actions on the part of Seller
are necessary to authorize, execute and deliver this Agreement or to consummate
the transactions contemplated hereby.

3.5. Validity. This Agreement has been duly and validly executed and delivered
by Seller and constitutes a valid and binding obligation of Seller, enforceable
against it in accordance with its terms.

3.6. No Violation. The execution, delivery and performance by Seller of this
Agreement does not, and the consummation by Seller of the transactions
contemplated hereby will not, (i) violate or conflict with any provision of
Seller’s certificate of incorporation, by-laws or any other organizational
documents; (ii) violate any provision of any Laws of or by Governmental or
Regulatory Entity applicable to Seller or any of its properties or assets; or
(iii) violate, conflict with, result in a breach of or the loss of any benefit
under, constitute (with due notice or lapse of time or both) a default under,
result in the termination of or a right of termination or cancellation under,
accelerate the performance required by or rights or obligations under, any of
the terms, conditions or provisions of any contract, note, bond, lease, loan
agreement, mortgage, security agreement, indenture, deed or trust, license,
agreement or instrument to which Seller or any of its affiliates is a party or
by which it or any of its affiliates is bound or to which any of its or its
affiliates’ properties, assets or business is subject.

3.7. Approvals and Consents. No consents, authorizations, waivers, filings,
registrations or approvals are required in connection with the execution and
delivery of this Agreement by Seller, the consummation of the transactions
contemplated hereby or the performance by Seller of its obligations hereunder.

3.8. Information Concerning Allied World Switzerland. Pursuant to that certain
Confidentiality Agreement, dated as of January 25, 2011, by and between Allied
World Switzerland and Seller, Allied World Switzerland and the Company have made
available certain information to Seller and Seller has had the opportunity to
discuss the plans, operations and financial condition of Allied World
Switzerland and its subsidiaries with its officers and have received all
information requested by Seller to enable Seller to evaluate the decision to
sell the Warrant (collectively, the “Provided Information”). Notwithstanding the
foregoing, Seller acknowledges that Allied World Switzerland and the Company may
be in possession of material non-public information about Allied World
Switzerland and its subsidiaries not known to Seller (“Excluded Information”).
Seller hereby waives any and all claims and causes of action now or hereafter
arising against Allied World Switzerland, the Company and/or any of their
respective directors, officers, employees, partners, agents or affiliates based
upon or relating to any alleged non-disclosure of Excluded Information or the
disclosure of the Provided Information (other than claims based upon gross
negligence, fraud or intentional malfeasance) and further covenants not to
assert any claims against or to sue Allied World Switzerland, the Company and/or
any of their respective directors, officers, employees, partners, agents or
affiliates for any loss, damage or liability arising from or relating to its
sale of the Warrant pursuant to this Agreement based upon or relating to any
alleged non-disclosure of Excluded Information or the disclosure of the Provided
Information (other than claims based upon gross negligence, fraud or intentional
malfeasance). It is understood and agreed that neither Allied World Switzerland,
the Company nor Seller makes any representation or warranty to the other
whatsoever with respect to the business, condition (financial or otherwise),
properties, prospects, creditworthiness, status or affairs of Allied World
Switzerland and its subsidiaries, or with respect to the value of the Warrant or
the Warrant Shares.

3.9. No Litigation. There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of the Seller, threatened against the
Seller which could reasonably be expected in any manner to challenge or seek to
prevent, enjoin, alter or materially delay any of the transactions contemplated
by this Agreement.

3.10. No Brokers or Finders. Seller has not retained, employed or used any
broker or finder in connection with the transactions provided for herein or in
connection with the negotiation thereof.

Article IV.
MISCELLANEOUS

4.1. Expenses. The Company and Seller shall each bear their own expenses
incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby.

4.2. Further Assurance. From time to time, at the Company’s request and without
further consideration, Seller will execute and deliver to the Company such
documents and take such other action as the Company may reasonably request in
order to consummate the transactions contemplated hereby.

4.3. Specific Performance. Nothing herein shall be construed to prevent the
Company or Seller from enforcing, by legal action or otherwise, the terms of
this Agreement. The Company and Seller hereby declare that it is impossible to
measure in money the damages which will accrue to either party or to such
party’s successors or permitted assigns by reason of a failure to perform any of
the obligations under this Agreement and agree that either party shall be
entitled to a decree of specific performance of the terms of this Agreement,
which right will be in addition to any other remedies available to such party.
If the Company or Seller or such party’s heirs, personal representatives, or
assigns institutes any action or proceeding to specifically enforce the
provisions hereof, any person against whom such action or proceeding is brought
hereby waives the claim or defense therein that such party or such personal
representative has an adequate remedy at law, and such person shall not offer in
any such action or proceeding the claim or defense that such remedy at law
exists.

4.4. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Company and Seller and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

4.5. Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to either party upon any breach or default of
the other party hereto shall impair any such right, power or remedy, nor shall
it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring.

4.6. Notices. All notices and other communications required hereunder shall be
in writing and sent by facsimile, delivered personally, delivered by a
recognized next-day courier service or mailed by registered or certified mail.
All such notices and communications shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

(a) if to the Company, to:

Allied World Assurance Company Holdings, Ltd
27 Richmond Road
Pembroke HM 08, Bermuda
Attention: Wesley D. Dupont
Facsimile: 441-295-5117

with a copy to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Steven A. Seidman

Jeffrey Hochman

Facsimile: 212-728-8111

(b) if to Seller, to:

American International Group, Inc.
80 Pine Street
New York, New York 10005
Attention: General Counsel
Facsimile: 212-425-2175

with a copy to:

Weil, Gotshal & Manges LLP
767 Fifth Ave
New York, New York 10153
Attention: Matthew J. Gilroy
Facsimile: 212-310-8007

4.7. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter hereof. This
Agreement may be amended only by a written instrument duly signed by the Company
and Seller.

4.8. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Seller and their respective successors and permitted
assigns.

4.9. Assignment. Neither the Company nor Seller shall transfer or assign this
Agreement or any of their rights, interests, or obligations hereunder, in whole
or in part, whether voluntarily, by operation of law or otherwise, without the
prior written approval of the other party.

4.10. Headings. The article and section headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of any provision of this Agreement.

4.11. Severability. The invalidity of any term or terms of this Agreement will
not affect any other term of this Agreement, which will remain in full force and
effect.

4.12. Governing Law, Jurisdiction; Waiver Of Jury Trial.

(a) This Agreement shall be construed, performed and enforced in accordance
with, and governed by, the laws of the State of New York, without giving effect
to the principles of conflicts of laws thereof. Each of the parties hereto
irrevocably elects as the sole judicial forums for the adjudication of any
matters arising under or in connection with this Agreement, and consents to the
jurisdictions of, the courts of the County of New York, State of New York or the
United States of America for the Southern District of New York.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.12.

4.13. Public Announcements. The parties agree that no party shall make any press
release or public announcement concerning this transaction without the prior
approval of the other party, unless a press release or public announcement is
required by law, judicial or administrative process or by obligations pursuant
to any listing agreement with any national securities exchange. Before a party
makes any such announcement or other disclosure, it agrees to give the other
parties reasonable prior notice and a reasonable opportunity to comment on the
proposed disclosure.

4.14. Counterparts. This Agreement may be executed simultaneously in
counterparts, both of which shall be deemed an original, but all counterparts so
executed will constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by PDF file
(portable document format file) shall be as effective as delivery of a manually
executed counterpart of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, this Agreement has been duly executed on behalf of each of
the parties hereto as of the day and year first above written.

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD

By:       /s/ Scott A. Carmilani      
Name: Scott A. Carmilani
Title: Chairman, President & Chief Executive Officer



AMERICAN INTERNATIONAL GROUP, INC.

By:       /s/ P. Nicholas Kourides       
Name: P. Nicholas Kourides
Title: Deputy General Counsel


[Signature Page — Warrant Purchase Agreement]

